           Case 1:17-cr-00262-LGS Document 674 Filed 03/08/21 Page 1 of 5


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 UNITED STATES OF AMERICA,                                    :
                                              Plaintiff,      :
                                                              :   17 Cr. 262 (LGS)
                            -against-                         :
                                                              :        ORDER
 ARKADIY ISRAILOV,                                            :
                                              Defendant. :
 ------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

Background

        WHEREAS, on July 10, 2018, Defendant pleaded guilty to conspiracy to transport stolen

property. On March 21, 2019, Defendant was sentenced to thirty-three months’ imprisonment.

The Government represents that Defendant’s current expected release date is September 21,

2021.

        WHEREAS, on February 23, 2021, Defendant filed a pro se motion for compassionate

release pursuant to 18 U.S.C. § 3582(c)(1)(A), citing health risks related to COVID-19 at the

facility where he is incarcerated, Federal Correctional Institution, Allenwood Low (“FCI

Allenwood Low”) (Dkt. No. 667). On March 3, 2021, the Government filed a response in

opposition (Dkt. No. 671). Defendant has exhausted his administrative remedies, and the motion

is properly before the Court.

“Extraordinary and Compelling Reasons”

        WHEREAS, 18 U.S.C. § 3582(c)(1)(A)(i) provides that a court “may reduce the term of

imprisonment” only if it finds that “extraordinary and compelling reasons warrant such a

reduction . . . and that such a reduction is consistent with applicable policy statements issued by

the Sentencing Commission.” The Second Circuit has ruled that section 1.B1.13 of the

Sentencing Guidelines, i.e. the policy statement issued by the U.S. Sentencing Commission
          Case 1:17-cr-00262-LGS Document 674 Filed 03/08/21 Page 2 of 5


pertaining to compassionate release, “is not applicable to compassionate release motions brought

by defendants” and “cannot constrain district courts’ discretion to consider whether any reasons

are extraordinary and compelling.” United States v. Brooker, 976 F.3d 228, 236 (2d Cir. 2020)

(quotation marks omitted). Rather, when assessing a motion brought by a defendant, the district

court has the discretion “to consider the full slate of extraordinary and compelling reasons that an

imprisoned person might bring before them in motions for compassionate release.” Id. at 237.

         WHEREAS, Defendant bears the burden of proving that extraordinary and compelling

reasons exist to justify his request for a sentence reduction. See United States v. Perez, 451 F.

Supp. 3d 288, 291 (S.D.N.Y. 2020). Because Defendant filed his compassionate release motion

pro se, the Court has liberally interpreted his submission “to raise the strongest arguments that [it]

suggest[s].” Williams v. Annucci, 895 F.3d 180, 187 (2d Cir. 2018).

         WHEREAS, the Centers for Disease Control (“CDC”) has stated that people of any age

with certain underlying medical conditions are at an increased risk for severe illness from the

virus that causes COVID-19. Adults of any age with hypertension might be at an increased risk

of severe illness due to COVID-19. See Coronavirus Disease 2019 (COVID-19): People Who

Are At Higher Risk, at https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-at-higher-risk.html (last visited March 8, 2021) (the “CDC Guidance). Courts

have also recognized that individuals in confinement settings may be at a “heightened risk of

contracting COVID-19.” United States v. Stephens, 447 F. Supp. 3d 63, 65 (S.D.N.Y. Mar. 19,

2020).

         WHEREAS, Defendant has not demonstrated the requisite extraordinary and compelling

circumstances warranting a sentence reduction. Defendant is forty-two years old and identifies

the following medical conditions that he asserts justify release due to the risks of COVID-19:

                                                  2
         Case 1:17-cr-00262-LGS Document 674 Filed 03/08/21 Page 3 of 5


“hypertension, lung failure, calculus of kidney, diabetes and bronchitis.” Defendant’s Bureau of

Prison (“BOP”) medical records do not support Defendant’s claims.

       First, there is no indication from the BOP medical records that Defendant suffers either

currently or chronically from lung failure, bronchitis or diabetes. Defendant has submitted

medical records from 2005, which indicate that he was treated, in the past, for certain respiratory

issues. The current records do not indicate any chronic or severe respiratory conditions.

       Second, Defendant’s medical conditions that are supported by the BOP medical records

do not constitute extraordinary and compelling circumstances. The records reflect that

Defendant’s calculus of kidney, i.e. kidney stones, are in remission as of April 2019, and that

Defendant was diagnosed with essential (primary) hypertension. CDC Guidance states that

essential hypertension is only a possible risk factor for severe illness. See United States v. Sattar,

467 F. Supp. 3d 152, 155 (S.D.N.Y. 2020) (denying compassionate release to a 60-year-old

inmate with essential hypertension because, “at this point, the [CDC] guidance suggests that

pulmonary hypertension, which [the inmate] does not claim to suffer from, is a genuine risk

factor, and the guidance does not suggest that regular hypertension, which [the inmate] does

claim to suffer from, is a risk factor.”). Compassionate release is also not warranted because the

BOP medical records reflect that Defendant’s hypertension was monitored and treated. See

United States v. Hasan-Hafez, 16 Cr. 221-2, 2020 WL 2836782, at *4 (S.D.N.Y. June 1, 2020)

(finding no extraordinary and compelling circumstances where BOP managed defendant’s

“various co-morbidities that the CDC has recognized as presenting an increased risk” of severe

complications with COVID-19); United States v. Slater, No. 04 Cr. 48-36, Dkt. No. 1251 at 4-5

(S.D.N.Y. June 30, 2020) (“[G]eneric hypertension is a common condition shared by more than

75 million Americans and can usually be effectively managed through monitoring and

                                                  3
          Case 1:17-cr-00262-LGS Document 674 Filed 03/08/21 Page 4 of 5


medication.” (citing https://www.merckmanuals.com/professional/cardiovascular-

disorders/hypertension)). Defendant was prescribed medication for his hypertension until April

2020, when Defendant reported that he had discontinued the medication and that he was in

“excellent health.” The condition was marked as resolved.

       WHEREAS, Defendant generally claims that his risk of COVID-19 infection is unduly

high due to the number of cases and conditions of confinement at his facility, FCI Allenwood

Low. The current conditions do not establish extraordinary and compelling circumstances. First,

Defendant’s medical conditions do not establish an extraordinary and compelling reason for

release due to the risk of COVID-19, as discussed above. Second, Defendant has access to

effective medical care, as evidenced by his medical records. Third, FCI Allenwood Low, like

other BOP facilities, has implemented COVID-19 mitigation measures, including masks, social

distancing and temperature-taking protocols. See Bureau of Prisons, BOP Modified Operations,

https://www.bop.gov/coronavirus/covid19_status.jsp (last visited March 8, 2021). Fourth, as of

March 8, 2021, FCI Allenwood Low has only two positive cases among inmates, see Bureau of

Prisons, COVID-19 Cases, https://www.bop.gov/coronavirus/ (last visited March 8, 2021), and

courts have persuasively noted that conditions there do not rise to the level of extraordinary and

compelling circumstances, see, e.g., United States v. Maldonado, No. 16 Cr. 285, 2021 WL

639069, at *4 (S.D.N.Y. Feb. 17, 2021) (“[P]rison officials seem to have the virus at FCI

Allenwood (Low) under control. While there have been 580 COVID-19 tests administered since

the [p]andemic began, yielding 301 positive results . . . at present no staff are testing positive,

and only one inmate is currently testing positive. Defendant would arguably encounter more

COVID-19 infected persons if were released to the community than he would at FCI Allenwood

(Low).” (citations omitted)); United States v. Ferranti, No. 95 Cr. 119, 2021 WL 768233, at *3

                                                  4
          Case 1:17-cr-00262-LGS Document 674 Filed 03/08/21 Page 5 of 5


(E.D.N.Y. Feb. 25, 2021) (explaining that courts have often considered “the number of confirmed

COVID cases at a facility” in assessing an inmate’s risk from COVID-19, and finding that the

“present conditions at FCI Allenwood Low do not aid [Defendant’s] case” for extraordinary and

compelling circumstances). In light of this evidence, Defendant has not established that

conditions at FCI Allenwood Low constitute an extraordinary and compelling justification for

release. That conclusion is bolstered by the fact that Defendant’s BOP records show that on

January 5, 2021, he refused a COVID-19 vaccine for unspecified reasons. Accordingly, it is

hereby

         ORDERED that Defendant’s motion for compassionate release is denied. The Clerk of

Court is respectfully directed to close Dkt. No. 667 and mail a copy of this Order to pro se

Defendant.


Dated: March 8, 2021
       New York, New York




                                                 5
